DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/20 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-4, 8, 9, 12-16, 20, 21, 24 29, and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hart et al. (US 2015/0323705, “Hart”) in view of Adib et al. (US 2014/0220327, “Adib”).
Regarding claims 1, 13, 29, and 30, Hart teaches a two-film article comprising (or consisting of) a substrate (e.g., Fig. 1, [0043]) and a protective film (Fig. 1, [0043], [0044]) having an outer surface disposed on the primary surface of the substrate (i.e., Fig. 1, film 120 on substrate 110). Hart teaches that the substrate and protective film have high optical transmittances ([0011]). Hart teaches that the protective film has a hardness of greater than 10 GPa ([0065]). Hart additionally teaches that the glass substrate may comprise a primary surface and a compressive stress region extending form the primary surface to a depth in the substrate ([0018]). 	Hart fails to specifically teach the strain to failure of the protective film. In the same field of endeavor of strengthened glass articles (e.g., [0002], [0003]), Adib teaches that a surface protective film for a glass article may have a strain to failure of about 2% (e.g., [0083], describing a strain to failure of about 2% or less). The Examiner notes that in the case where the claimed ranges "overlap or lie inside 
Regarding claims 2 and 14, Hart additionally teaches that the protective layer may have a thickness of from 1 to 10 micrometers ([0045]). 
Regarding claims 3 and 15, Hart additionally teaches that the protective layer may comprise an inorganic polycrystalline material having a crystallite size of less than a micrometer (e.g., from 5 to 30 nm, [0062] – [0065]). 
Regarding claims 4 and 16, Hart additionally teaches that the inorganic material may comprise, for example, zirconia ([0063]). 
Regarding claims 8 and 20, Hart teaches that the protective film may further comprise energy absorbing materials including, among others, metal carbides or metal oxides (i.e., boron suboxide or quartz), and may comprise microstructural defects ([0063], [0064]).
Regarding claims 9 and 21, Hart additionally teaches that the protective film may have optical transmittance of greater than 50% in the visible range (e.g., [0011]) and may have a hardness of greater than 10 GPa ([0065]), and a strain to failure ration of greater than 1.6% (Adib, [0083]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
Regarding claims 12 and 24, Hart additionally teaches that the protective film may further comprise a fracture toughness of greater than 1Mpa*m^(1/2)([0063]).

Claims 5, 17, 27, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Adib as applied to claims 3 and 15, above, and further in view of Henn et al. (US 2012/0212826, “Henn”).
Regarding claims 5 and 17, while Hart teaches that the thickness of the protective layer may be greater than 4x the thickness of the average crystallite size (see [0045], [0062]-[0065]), Hart fails to teach that the inorganic material is substantially isotropic and non-columnar. In the same field of endeavor of coatings for use on glass layers, for example anti-scratch layers (e.g., [0003] – [0008]), Henn teaches that it is known to apply a hard crystallite material with a high power impulse magnetron sputtering ([0024] – [0029]). As described in the present specification, high power impulse magnetron sputtering is known to produce a layer wherein the crystalline features are isotropic (see present specification at [0071]). However this method is also known to provide a protective layer having a surface that is both very smooth and considerably increases the mechanical resistance to scratching or abrasion (Henn, [0029]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have used high power impulse magnetron sputtering as the method of depositing or 
Regarding claims 27 and 31, Hart teaches a two-film article comprising (or consisting of) a substrate (e.g., Fig. 1, [0043]) and a protective film (Fig. 1, [0043], [0044]) having an outer surface disposed on the primary surface of the substrate (i.e., Fig. 1, film 120 on substrate 110). Hart teaches that the substrate and protective film have high optical transmittances ([0011]). Hart teaches that the protective film has a hardness of greater than 10 GPa ([0065]). Hart additionally teaches that the glass substrate may comprise a primary surface and a compressive stress region extending form the primary surface to a depth in the substrate ([0018]). 	Hart fails to specifically teach the strain to failure of the protective film. In the same field of endeavor of strengthened glass articles (e.g., [0002], [0003]), Adib teaches that a surface protective film for a glass article may have a strain to failure of about 2% (e.g., [0083], describing a strain to failure of about 2% or less). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05. Adib additionally teaches that a film adjacent to the substrate, for which high strain to failure is desirable, also may have a high strain to failure and that providing such a film adjacent to the substrate may minimize negative mechanical effects on the glass substrate ([0059] [0060], [0110]). Adib additionally teaches that such films are known to serve multiple or different functions based on the needs of the application ([0094], [0095], [0087]). Therefore, adjusting the properties, including the mechanical properties of the film would be necessary in order to optimize the strain to failure of the glass substrate and the article as a whole. It therefore would have been obvious to the ordinarily skilled artisan to have adjusted the strain to failure of the protective film to about 2% in order to provide a protective film that is suitable for allowing the underlying film to have high strain to failure ([0056], .   

Claims 6, 7, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Adib as applied to claims 2 and 14, above, and further in view of Spitsberg et al. (US 2006/0019119, “Spitsberg”).
Regarding claims 6, 7, 18, 19, Hart teaches generally to include crystalline inorganic components in the protective layer, including zirconia (e.g., [0063]). Hart fails to teach that the inclusion of yttria stabilized tetragonal zirconia or Y-TZP. In the same field of endeavor of durable inorganic coating materials (e.g., [0002] – [0006], [0022]), Spitsberg teaches that a crystalline inorganic material may be included in a layer in order to improve the fracture toughness, thermal barrier properties, and improved impact resistance of the material (e.g., [0004], [0005], [0018]). It therefore would have been obvious to .

Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Adib as applied to claims 2 and 14, above, and further in view of Park (US 2014/0368029, “Park”).
Regarding claims 25 and 26, Hart teaches that the glass may be used as a protective window for display devices and may be used in automotive components (e.g., [0003]) but fails to specifically teach that the article should be used in a housing containing electrical components. However, Park teaches generally that vehicles may include display devices having housings and that these types of displays are useful in vehicles to display information ([0050] – [0052]). It therefore would have been obvious to have provided a vehicle module having electrical components (e.g., a liquid crystal display) with a glass window as described by Decker for the benefit of protecting the underlying display (Hart, [0003]; and see Park, [0050] – [0052]).

Response to Arguments
Applicant’s arguments filed 11/2/20 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments.  
Therefore, claims 1-9, 12-21, 24-27, and 29-31 are rejected as described above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782